Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 29, 2016                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  153546                                                                                               Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein
            Plaintiff-Appellee,                                                                             Joan L. Larsen,
                                                                                                                      Justices
  v                                                                 SC: 153546
                                                                    COA: 323793
                                                                    Wayne CC: 11-001735-FC
  TOMMY BROWN,
          Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the February 23, 2016
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we REVERSE that part of the Court of Appeals
  judgment holding that the fourth habitual offender statute, MCL 769.12(1)(a), operated to
  preclude relief in this case pursuant to People v Lockridge, 498 Mich. 358 (2015). The
  Court of Appeals clearly erred in relying on a subsection of the statute that was adopted
  by amendment after the offenses were committed in this case. See 2012 PA 319 (eff
  10/1/12). We REMAND this case to the Wayne Circuit Court to determine whether the
  court would have imposed a materially different sentence under the sentencing procedure
  described in Lockridge. On remand, the trial court shall follow the procedure described
  in Part VI of our opinion. If the trial court determines that it would have imposed the
  same sentence absent the unconstitutional constraint on its discretion, it may reaffirm the
  original sentence. If, however, the trial court determines that it would not have imposed
  the same sentence absent the unconstitutional constraint on its discretion, it shall
  resentence the defendant.

          With regard to the defendant’s challenge to the assessment of court costs, leave to
  appeal is DENIED, because we are not persuaded that the question presented should be
  reviewed by this Court prior to the completion of the proceedings ordered by the Court of
  Appeals. In all other respects, leave to appeal is DENIED, because we are not persuaded
  that the remaining questions presented should be reviewed by this Court.

         We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 29, 2016
           p0922
                                                                               Clerk